Citation Nr: 0829340	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for hypertension, 
claimed as a residual of a heat stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1974 to May 1977 and 
July 1986 to July 1991 and had various periods of 
active/inactive duty for training in the Marine Corps Reserve 
from 1977 to 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for hypertension, 
bilateral flat feet, and heat stroke.

The record reflects that the veteran perfected appeals as to 
the issues of entitlement to service connection for 
hypertension, bilateral flat feet, and heat stroke.  However, 
during the July 2007 Travel Board hearing on such issues, the 
undersigned Veteran's Law Judge (VLJ) clarified how the heat 
stroke and hypertension issues should be characterized.  
After a discussion with the veteran and his representative 
and upon agreement by both parties, the undersigned VLJ 
recharacterized such issues as entitlement to service 
connection for hypertension, claimed as residual of a heat 
stroke. (See Transcript (T.) at page (pg.) 9-11).  The 
veteran, then, withdrew the claim for entitlement to service 
connection for residuals of a heat stroke, other than 
hypertension. 38 C.F.R. § 20.204(b) (2007).  Therefore, the 
Board finds that only issues available for appellate review 
are those that are found on the coversheet of the decision---
entitlement to service connection for bilateral flat feet and 
entitlement to service connection for hypertension claimed as 
a residual of heat stroke.




FINDINGS OF FACT

1.  Bilateral flat feet were initially demonstrated on active 
duty for training Reserve service.

2.  There has been no demonstration by competent clinical 
evidence of record that current hypertension, is causally 
related to active duty service, active duty for training or 
inactive duty training.


CONCLUSIONS OF LAW

1. Bilateral flat feet were incurred in active service, to 
include active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, to include active duty for training or inactive duty 
training, nor may such be presumed to have been incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event of award of the 
benefit sought.  

In the present case, VA issued VCAA notice by means of June 
2005 and March 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence and provided him with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. 
 
With regard to the duty to assist, the record contains 
private medical reports, as well as Marine Corps Reserve 
personnel and service medical records.  The Board notes that 
the record does not contain service medical records from the 
veteran's periods of active service from May 1974 to May 1977 
and July 1986 to July 1991.  Requests were made to the 
National Personnel Records Center (NPRC) as well as to the 
Marine Corps Headquarters Personnel Management Division for 
the veteran's service medical records, but no records were on 
file.  He was asked to submit copies of any of these records 
that he had in his possession.  However, he did not have any 
to submit.  The Board is mindful that, in a case such as 
this, where service medical records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The claims file also contains the veteran's statements in 
support of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2007).

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Legal Analysis

1. Bilateral Flat Feet

The veteran asserts that service connection is warranted for 
bilateral flat feet.  He has contended that bilateral flat 
feet existed prior to service and were aggravated by service.  
In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  With respect to an in-service injury or disease, 
August 14, 2002 and May 4, 2004 Reports of Medical 
Examination from the veteran's Marine Corps Reserve service 
medical records show that he was diagnosed with asymptomatic, 
moderate pes planus.  Service personnel records establish 
that the veteran was credited with active duty for August 14, 
2002, and does not specify the type of Reserve service he had 
on May 4, 2004.  With respect to a current disability, the 
record does not demonstrate that the veteran has complained 
of, or sought treatment for, bilateral flat foot disability 
since service, despite a June 2005 request for such clinical 
evidence.  This was highlighted in the statement of the case 
issued to the veteran in January 2007.  Nevertheless, the 
bilateral pes planus diagnosed on two occasions during 
Reserve service has not been shown by competent clinical 
evidence of record to have been resolved.  As such, with 
resolution of doubt in the veteran's favor, the Board accepts 
that the veteran has current bilateral flat feet disability.  
As the evidence of record demonstrates that the veteran has a 
current bilateral flat foot disability initially demonstrated 
in service, the Board concludes that an award of service 
connection is warranted.  

In conclusion, although the veteran asserts that he has 
current flat feet disability that is related to service, 
including periods of active/inactive duty training service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis and/or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, the Board 
finds that the competent evidence of record is of such 
approximate balance as to warrant application of resolution 
of doubt in the veteran's favor under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007).  As such, the 
Board finds that service connection for bilateral flat foot 
disability is granted.

2.  Hypertension, claimed as a Residual of a Heatstroke

The veteran asserts that service connection is warranted for 
hypertension, claimed as a residual of a heat stroke.  With 
respect to a current disability, post service-treatment 
records demonstrate that the veteran has been diagnosed with 
hypertension since 2005.  With respect to an in-service 
injury or disease, the veteran's Marine Corps Reserve service 
medical records do not show that the veteran ever complained 
of, or was diagnosed with hypertension, nor was any elevated 
blood pressure noted.  Indeed, on a report of medical history 
provided in conjunction with the veteran's May 2004 
retirement examination, the veteran denied a history of high 
blood pressure.  Likewise, on the corresponding report of 
clinical examination at that time, the examiner reported that 
the veteran's heart and vascular system were normal.  

Nevertheless, the Board observes the veteran's contentions 
that his current hypertension is related to a heat stroke 
that he experienced while on active duty for training at Camp 
Pendleton, California.  The veteran testified during his July 
2007 videoconference hearing that, after the heat stroke, he 
began having short spikes in his blood pressure, but that it 
would go up and come down occasionally on its own and that it 
was not until after his retirement in 2004 that his blood 
pressure went up and stayed up.  (Transcript (T.) at page 
(pg.) 6).  

Marine Corps Reserve service medical records indeed show that 
on July 25, 2002, the veteran was diagnosed with a heat 
stroke after being admitted to the Camp Pendleton Naval 
Hospital after passing out while running in full gear for 
about 30 minutes.  His blood pressure taken in the emergency 
room was 105/57.  On admission physical examination, his 
recorded blood pressure was 129/71.  Thereafter, the record 
contains recorded blood pressure readings of 128/77 on August 
14, 2002, and 123/76 on May 4, 2004.  Hence, the available 
service medical records do not demonstrate that any elevated 
blood pressure reading was noted in association with 
treatment for his heat stroke in service in July 2002, nor on 
physical examinations thereafter.  Further, there is no 
competent clinical opinion of record that the veteran's 
current hypertension is related to the documented in-service 
heat stroke.  The Board observes that the veteran, during his 
July 2007 videoconference hearing, testified that Dr. B., a 
civilian doctor, told him in 2004 that his hypertension could 
be related to his heat stroke (Transcript (T.) at page (pg.) 
6-7).  However, the veteran has not submitted a clinical 
opinion by such physician, or any other examiner to 
corroborate his assertions as to the etiology of his current 
hypertension.  In the absence of such competent clinical 
evidence, the Board must point out that the veteran has not 
established that he is an expert in any related field, and he 
is therefore not competent to express an authoritative 
opinion regarding the etiology of his current hypertension.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of any 90-day continuous period of "active 
service."  38 C.F.R. § 3.307, 3.309(a).  In this case, there 
is no evidence that the veteran's hypertension manifested 
itself to a compensable degree within one year of his 
separation from any 90-day continuous period of "active 
service."  In fact, as stated above, the first evidence of 
hypertension of record was in 2005, which was years after his 
discharge from any 90-day period of continuous active 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current 
hypertension. 

In conclusion, although the veteran asserts that his current 
hypertension is related to service, including periods of 
active/inactive duty training service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experienced certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented clinical evidence that the 
veteran's current hypertension is related to his in-service 
heat stroke or any other incident of his active service, the 
Board finds that the negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current hypertension is a result of his service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension and the claim must be 
denied.


ORDER

Entitlement to service connection for bilateral flat feet is 
granted.

Entitlement to service connection for hypertension, claimed 
as a residual of a heat stroke, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


